Per Curiam:
This is an original application asking at the hands, of this court the same relief sought in an action of the same title which was begun in district court, and which is disposed of on appeal under the same title, being No. 3811 upon the calendar of this court, ante, 173, 177 N. W. 103. The opinion in that case is decisive of the issues presented upon the petition. Though, for the reasons stated in the opinion referred to, the plaintiffs are entitled to the relief sought, it will not be granted in this original proceeding as full relief can be obtained in the proceeding brought in district court.
Bronson, J., concurs in the result.